USCA4 Appeal: 21-4513      Doc: 36         Filed: 08/12/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4513


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GILBERTO ESPINAL ESCAMILLA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:19-cr-00506-FL-1)


        Submitted: August 1, 2022                                         Decided: August 12, 2022


        Before AGEE and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina, for
        Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon, Assistant
        United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4513       Doc: 36          Filed: 08/12/2022      Pg: 2 of 3




        PER CURIAM:

               Gilberto Espinal Escamilla pleaded guilty, without a written plea agreement, to

        possessing with intent to distribute, and distributing, 50 grams or more of

        methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). At sentencing, the

        district court denied Escamilla’s request for safety valve relief under 18 U.S.C. § 3553(f)

        and U.S. Sentencing Guidelines Manual § 5C1.2 (2018), and sentenced Escamilla to the

        statutory minimum of 120 months’ imprisonment. On appeal, Escamilla contends that the

        district court erred in denying his request for safety valve relief. For the following reasons,

        we affirm.

               Application of the safety valve under § 3553(f) is a question of fact that we for clear

        error. United States v. Henry, 673 F.3d 285, 292 (4th Cir. 2012). “This standard of review

        permits reversal only if this court is left with the definite and firm conviction that a mistake

        has been committed.” Id. (internal quotation marks omitted). In conducting such a review,

        “we afford the district court’s credibility determinations great deference.” Id.

               To be eligible for relief under the safety valve provision, a defendant must show, as

        is relevant here, that no later than the time of sentencing, the defendant truthfully provided

        the government with all evidence and information the defendant had concerning the offense

        or offenses comprising the same course of conduct or a common scheme or plan. Id.

        at 292-93 (noting that the safety valve “requires broad disclosure from the defendant”); 18

        U.S.C. § 3553(f)(5). The burden of proof lies with the defendant to show that he has met

        each element under the safety valve provision. United States v. Aidoo, 670 F.3d 600, 607

        (4th Cir. 2012).

                                                       2
USCA4 Appeal: 21-4513      Doc: 36          Filed: 08/12/2022     Pg: 3 of 3




               Escamilla acknowledges that he bore the burden of proving his eligibility for safety

        valve relief. He contends that he did so but that that the Government did not offer sufficient

        rebuttal evidence. After reviewing the record, we conclude that the district could did not

        clearly err in its finding that Escamilla was not forthcoming with the information he

        provided to the Government. The Government provided testimony that Escamilla had

        downplayed his role in the offense and denied his involvement with drug distributors. And

        we will not second-guess the district court’s credibility determinations.

               Accordingly, we affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      3